Citation Nr: 1702559	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the right foot with heloma dura and a curly fifth toe. 

2.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the left foot with a curly fifth toe.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, D.C. which granted service connection for a bilateral foot disorder with an initial noncompensable evaluation assigned effective January 15, 2002.  Jurisdiction over the claims file is currently held by the RO in Oakland, California. 

In July 2010, the Veteran testified at a Board hearing before a Veterans Law Judge that is no longer with the Board. 

In a September 2010 decision, the Board remanded the appeal for further development. 

In a January 2011 rating decision, the RO granted service connection for onychomycosis of the right foot with heloma dura and a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002.  The RO also granted service connection for onychomycosis of the left foot with a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002. 

In February 2016 the Veteran was provided another hearing before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107 (c) (West 2014).  Transcripts of both hearings are of record. 

In a June 2016 decision, the Board remanded the appeal for further development.

After the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence in December 2016 without a waiver of initial agency of original jurisdiction (AOJ) waiver.  However, as the appeal is being remanded herein, such evidence will be considered on remand.
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2015 to April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the June 2016 remand, the Veteran was afforded a new VA examination in July 2016.  The examiner diagnosed onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with curly fifth toe.  The examiner also noted that the Veteran had arthritis.  The examiner noted that it was his medical opinion that it is reasonable to assume that the limited ankle joint dorsiflexion led to the Veteran's above mentioned conditions and not the curly fifth digit or heloma dura.  The examiner also noted that it was at least as likely as not that the Veteran's onychomycosis caused or aggravated the tinea pedis.  

In a September 2016 addendum opinion the examiner concluded that the onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with curly fifth toe had not caused or aggravated the (i) heel spur syndrome, (ii) bursitis foot/ankle, (iii) gastros/sol equinus, (iv) neuroma/bursa/tendon, (v) degenerative changes of the feet, (vi) bilateral plantar fascitis, (vii) limb cramps, (viii) bilateral hammertoes, and (ix) bilateral short Achilles tendon.  However, the VA examiner did not provide a rationale for the opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that provided the September 2016 VA opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The claims folder must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected onychomycosis of the right foot with heloma dura and a curly fifth toe, and onychomycosis of the left foot with a curly fifth toe CAUSED or AGGRAVATED the (i) heel spur syndrome, (ii) bursitis foot/ankle, (iii) gastros/sol equinus, (iv) neuroma/bursa/tendon; (v) degenerative changes of the feet, (vi) bilateral plantar fascitis, (vii) limb cramps, (viii) bilateral hammertoes, and (ix) bilateral short Achilles tendon, which are conditions diagnosed in the Veteran's private treatment records.  Please explain why. 

The examiner should take into consideration the lay and medical evidence of record and provide a thorough rationale for any opinion provided.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




